DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
	Claims 1-6 are pending. 
	Applicant provided information disclosure statement (6/10/2021). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-6 are directed to the statutory category of a method and device. 

Regarding step 2A-1, Claims 1-6 recite a Judicial Exception. Exemplary independent claim 1and similarly claims 6 recite the limitations of 

acquire usage timings for respective materials at a usage location of the materials; and set a departure timing from a loading location for each of the materials, based on the usage timings and material information including the loading location of the materials, such that the materials arrive at the usage location in sequence starting from a material with an earliest usage timing.  

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of acquiring/receiving data as well as analyzing/setting data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses merely acquiring usage timings for materials and setting departure timings for each of the materials. Acquiring usage timings and setting departure timings can be done without the use of a computer. Scheduling material delivery was done before the technological age. 

The claims also deal with managing a construction site and personnel/vehicles with respect to material delivery. The claimed invention clearly falls in the grouping of certain methods of organizing human activity (business relations, managing personal relationships or interactions between people, and mitigating risk). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of device, processor, and memory. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the what setting the departure time is based on such as a transportation duration. In addition, the dependent claims further recite setting departure time is based on travel routes and predicting traffic volume for those travel routes. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Support device, processor, and memory. 
Claims 6 recites methods, however method is not considered an additional element. 
Claim 6 further recites processor 
When looking at these additional elements individually, the additional elements are purely functional and generic, the Applicant’s Specification states general purpose computer configurations as seen in para 0061.  
When looking at the additional elements in combination, the Applicant’s specification merely states a general purpose computer configurations as seen in para 0061. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US20190087918A1) 

Regarding claim 1 and similarly claim 6, Lewis teaches 

A material transportation support device comprising a processor, the processor being configured to (Abstract-In accordance with presently disclosed embodiments, a method and computer system for scheduling and timing the movements of a plurality of bulk material containers into position to output bulk materials directly into a blender inlet are provided) (See figure 1) This shows a device. Processor is seen here (See para 0038-The control system 90 utilizes at least a processor component 96 and a memory component 98 to monitor and/or control various operations and bulk material inventory at the well site. ) 
A material transportation method comprising, by a processor (Abstract-In accordance with presently disclosed embodiments, a method and computer system for scheduling and timing the movements of a plurality of bulk material containers into position to output bulk materials directly into a blender inlet are provided) Processor is seen here (See para 0038-The control system 90 utilizes at least a processor component 96 and a memory component 98 to monitor and/or control various operations and bulk material inventory at the well site. ) 

acquire usage timings for respective materials at a usage location of the materials (See para 0049- In addition to the components described above, the system 10 may include a tool/computer system 106 designed to develop and/or control a job schedule of when bulk material will be delivered to the blender ) This teaches a job schedule. (See para 0050- The optimized schedule may include information regarding how many containers are needed on site, timing for moving or changing out containers, inventory management, and a desired order for performing tasks most efficiently.)(See para 0054- The stimulation job schedule may provide detailed information about treatment fluids being pumped into the well in one or more stages. The stimulation job schedule may include the pumping rate, bulk material concentration, and bulk material type used for each stage of a treatment job. ) (See figure 1 which shows blender and support structure). This job schedule shows when containers of sand (i.e. materials) will be delivered to the blender/support structure (i.e. usage location). A sand profile is also made from the job schedule which includes usage times as seen in figure 4 for the different materials at the blender/support structure (i.e. usage location).

and set a departure timing from a loading location for each of the materials, based on the usage timings and material information including the loading location of the materials Examiner interprets loading location to be the job/well site where the blender/support structure is located. (See para 0017- Specifically, the disclosed sequencing techniques may include planning a sequence and timing of bulk material container movement and usage during operations at a job site.) The Examiner interprets departure time to be the time at which a container of sand is picked up from the job site and transported to the blender/support structure as seen here (See para 0030- One or more containers 12 of bulk material may be transferred from the storage system 32 onto the support structure 14, as indicated by arrow 34. This transfer may be performed by lifting the container 12 via a hoisting mechanism, such as a forklift, a crane, or a specially designed container management device.) (See figure 5 and para 0065- For example, after the desired amount of 100 mesh sand is released from a container to the blender, the container may be closed, removed from the Stand 1 location of the support structure, and replaced with a container holding 40/70 sand during the time between 34.26 and 39.42 minutes.) This shows a departure time of 40/70 sand to go from the job/well site (i.e. loading location) to the blender/support structure between time 34.26-39.42. This departure time is based on the sand profile from figure 4 and job schedule as described above since these will show the plan of when to change sand materials when treating a well. 
such that the materials arrive at the usage location in sequence starting from a material with an earliest usage timing. (See figure 4 and 5) This shows that sand materials will come to the blender/support structure in sequence starting from the earliest usage time. For example, figure 5 shows that for stand 1 of the support structure, 100 mesh send will go first to the structure since it has the earliest usage time from the chart at 4.76.

Regarding claim 3, Lewis further teaches 

wherein the processor is configured to set a loading timing based on the departure timing. Examiner interprets loading time to be in the same time bracket as the departing time. (See figure 4 and 5).  Figure 5 for example shows a time bracket between 34.26 and 39.42 which is the time bracket for the sand 40/70 to depart job site and go on onto support structure. This time bracket also includes loading time for sand 40/70 to go on the support structure. So the loading time is based on departing time. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US20190087918A1) in further view of Gottlieb (US20080077464A1).

Regarding claim 2, Lewis further teaches

wherein the processor is configured to set the departure timing based on a transportation duration computed from vehicle information… and based on the material information (See para 0063- Upon receiving the shipment time values, the control system 106 may use the sand profile and the shipment time values to determine a schedule (block 222) for what bulk material types should be loaded onto the structure at a given time.) This shows the system sets departure timings as seen in figure 4 and 5 of when to change containers of sands based on material information such as the sand profile and transportation duration which are represented by shipping values as seen here (See para 0062- Turning back to FIG. 3, the method 210 may also include importing (block 220) shipment time values. Shipment time values may include the distance, or travel time, between the job site and the sand supply source (e.g., sand plant, mine, trans-load, or sand container storage depot). The shipment time values may also take into account any expected delay times for a bulk material container to be filled at the supply source, offloaded at the job site, and reloaded with an empty container. Further, the shipment time values may take into account additional constraints on delivery such as, for example, inability of trailers to travel during certain hours of the day (due to restrictions on heavy traffic), rush hour or other expected traffic congestion, forecasted weather delays, and road closures.) 

Even though Lewis teaches transportation duration of vehicles, it doesn’t teach size of vehicles when determining transportation duration, However Gottlieb teaches   including a size of a vehicle for transporting the materials (See para 0044- In one embodiment, the transportation determination module 203 may attempt to create “full” loads by maximizing the utilization of the capacity of a set of vehicle combinations and each vehicle and trailer in each vehicle combination used for shipping…  Maximum utilization may mean that the carrying capacity is used to its fullest extent (e.g., it has met its weight limit or its volume limit or shipping limit) or falls within an acceptable range (e.g., ±1000 pounds of the vehicle or trailer weight limit). ) This shows vehicle size since it talks about vehicle capacity. 

Lewis and Gottlieb are analogous art because they are from the same problem solving area of inventory and stock management and delivering. The arts both belong to classification G06Q10 as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lewis’s invention by incorporating the method of Gottlieb because, the transportation values of Lewis would be more accurate if they take into account the vehicle size. This would let the system have a better understanding of how long it takes for materials to arrive and be loaded. This will ensure no delays occur and treatment of the well is done with efficiency. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US20190087918A1) in further view of Bourne (US20090192702A1).

Regarding claim 4, Lewis teaches setting a departure time as seen here

wherein the processor is configured to set the departure timings Examiner interprets loading location to be the job/well site where the blender/support structure is located. (See para 0017- Specifically, the disclosed sequencing techniques may include planning a sequence and timing of bulk material container movement and usage during operations at a job site.) The Examiner interprets departure time to be the time at which a container of sand is picked up from the job site and transported to the blender/support structure as seen here (See para 0030- One or more containers 12 of bulk material may be transferred from the storage system 32 onto the support structure 14, as indicated by arrow 34. This transfer may be performed by lifting the container 12 via a hoisting mechanism, such as a forklift, a crane, or a specially designed container management device.) (See figure 5 and para 0065- For example, after the desired amount of 100 mesh sand is released from a container to the blender, the container may be closed, removed from the Stand 1 location of the support structure, and replaced with a container holding 40/70 sand during the time between 34.26 and 39.42 minutes.) This shows a departure time of 40/70 sand to go from the job/well site (i.e. loading location) to the blender/support structure between time 34.26-39.42. This departure time is based on the sand profile from figure 4 and job schedule as described above since these will show the plan of when to change sand materials when treating a well. 
In addition, even though Lewis teaches materials and usage location/loading location as taught above, Lewis doesn’t teach travel routes from loading location to usage location, However Bourne teaches by setting a travel route from the loading location to the usage location for each of the materials (See figure 4 and 5 which shows a travel route with a start and stop locations which are analogous to loading/usage location) (See fig. 9 which shows a departure time which is based on the travel routes) 
and by predicting a traffic volume of each of the travel routes The art teaches multiple travel routes as seen in figure 4, 5, and 9. The system can predict traffic volume and base a departure time on it. (See para 0011- These traffic types include, for example, real-time traffic, historic traffic, and predicted traffic. Real-time traffic typically refers to a check of the traffic along a route at a given time or instant. Historic traffic refers to traffic by time of day and day of week for a given portion of the route. Predicted traffic refers to a blend of real-time and historic traffic, and typically refers to a prediction of how non-recurring traffic will dissipate by the time the traveler arrives at a given segment of the route (e.g., following an accident, which by then might have cleared).) (See para 0063- For each departure time option, the speed of traffic for each segment of each route is predicted.) 

Lewis and Bourne are analogous arts because they are from the same problem solving area of departure times. The arts both belong to classification G06Q10 as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lewis’s invention by incorporating the method of Bourne because, the time values of Lewis would be more accurate if they take took into account multiple routes and traffic prediction of the routes. This would ensure that when the well is treated, there will be no delay in well site activities. This will help the job site run more efficiently. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US20190087918A1) in further view of Ackley (US20190339070A1). 


Regarding claim 5, Lewis further teaches 

wherein the processor is configured to compute a duration required for loading… and to set the loading timing based on this loading duration. (See para 0079- In addition, the method 390 may include timing (block 396) each forklift operation performed on site. For example, each time a forklift performs an operation on site (e.g., removing a full container from a trailer, placing a container on the support structure, removing a container from the support structure, or placing an empty container on a trailer), the operation is timed by the control system 106. This timing may be determined based on sensor feedback received from sensors on the forklift or at other locations throughout the job site. ) This shows the system computes a duration of all operations performed by the forklift. This includes the loading of the forklift of different materials. The system also uses these operation times to determine loading times (i.e. scheduling tasks). (See para 0080- The most updated average time for the forklift operations may be used to ensure that the most critical job tasks are scheduled with sufficient time to be accomplished without delaying the stimulation job. That is, the control system 106 may prioritize (block 398) tasks in the job schedule based partly on the sensed average timing for the forklift operators to perform certain operations.) 
Even though Lewis teaches loading duration, size, quantity, and weight, it is not clear that these variables are used when determining a loading duration, that is seen in Ackley. Ackley teaches compute a duration required for loading from a size, a weight, and a quantity of the materials (See para 0060- For each piece of cargo, any discrepancies in its dimensions and/or weight that exceed a threshold can provide an indication of a security risk and result in initiation of investigation by authorized personnel. In addition to improved security, the dimensional and/or weight information can be used to optimize loading efficiency and to predict loading times and capacity.) This shows loading duration calculated based on a size, weight, and quantity. The Examiner interprets the weight size to also correspond to the quantity because if you have more of a material, the weight and size will change accordingly. 

Lewis and Ackley are analogous arts because they are from the same problem solving area of loading times. The arts both belong to classification G06Q10 as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lewis’s invention by incorporating the method of Ackley because the system of Lewis would be able to get characteristics for the material such as size, weight, and quantity to determine loading durations for these materials. This would provide a real time indication of material characteristics and let the system of Lewis schedule the job schedule accordingly. This would lead to a efficient job schedule that would have minimum delays at the job site. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Stingel (US20030149644A1) Discloses a method of providing products to customers can include identifying order attributes from received orders for cases and identifying case attributes from inventory management data for cases specified in the orders. 

	Furman (US20080294484A1) Discloses an optimization system for transportation scheduling and inventory management of a bulk product from supply locations to demand locations is provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683